TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00806-CV



                          John L. Wiley and Randi Wiley, Appellants

                                                 v.

 William H. Carmean and Linda D. Carmean; Thomas R. Page; Edward J. Mitschke, Jr.;
       Texas Country Title Co.; and Chicago Title Insurance Company, Appellees


       FROM THE DISTRICT COURT OF LEE COUNTY, 335TH JUDICIAL DISTRICT
        NO. 13,761, HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants John L. Wiley and Randi Wiley appeal the trial court’s order granting

partial summary judgment for appellee Chicago Title Insurance Company. Chicago Title Insurance

Company has filed a motion to dismiss for lack of jurisdiction with this Court, contending that the

order did not dispose of appellants’ claims against other defendants and, therefore, that it is a

non-appealable, interlocutory order. See Tex. Civ. Prac. & Rem. Code Ann. §§ 51.012, .014 (West

2008 & Supp. 2010); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001) (judgment final

for purposes of an appeal if it disposes of all pending parties and claims before the trial court).

               Appellants have filed a response and unopposed motion to stay proceedings.

Appellants agree that the order being appealed is not final and appealable and request a stay of all

proceedings until such time as a severance order is obtained from the trial court. See Teer
v. Duddlesten, 664 S.W.2d 702, 703-04 (Tex. 1984) (without severance, summary judgment which

does not dispose of all parties and issues is interlocutory and not appealable).

                Texas Rule of Appellant Procedure 27.2 provides that an appellate court may permit

a party to cure a prematurely filed appeal by allowing “an appealed order that is not final to be

modified so as to be made final and may allow the modified order and all proceedings relating to it

to be included in a supplemental record.” Tex. R. App. P. 27.2. We, therefore, abate this appeal to

give appellants 60 days after the date of this order to take action to cure the jurisdictional defect and

to pay for and request a supplemental clerk’s record containing a signed order of severance or an

order otherwise disposing of the remaining claims against the other defendants. Failure to comply

with this order will result in dismissal of this appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a); Iacono v. Lyons, 6 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 1999, order).



                                        __________________________________________

                                        Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Abated

Filed: July 12, 2011




                                                   2